FILED
                           NOT FOR PUBLICATION
                                                                               SEP 23 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


CHARLIE OREA; BRENDA OREA,                       No.    19-56529

              Plaintiffs-Appellants,             D.C. No.
                                                 5:18-cv-02570-JGB-KK
 v.

QUALITY LOAN SERVICE                             MEMORANDUM*
CORPORATION, a California
corporation; KEVIN R. MCCARTHY,
individually, and as Director of Quality
Loan Service Corporation; MERDAUD
JAFARNIA, individually, and as employee
of McCarthy and Holthus LLP;
JOVONNE M. PHILLIPS, individually,
and as employee of McCarthy and Holthus
LLP; CONCEPCION LEGASPI, as an
employee of Quality Loan Service
Corporation; KATHERINE A. DAVIS, as
an employee of Quality Loan Service
Corporation; KATHLENE DANAHER
RUSH, as an employee of Quality Loan
Service Corporation; RONALD
ALONZO, as an employee of Quality
Loan Service Corporation; RICHARD P.
STEELMAN, Jr., individually, and as and
employee of Bryan Cave, LLP;
NATIONWIDE POSTING AND
PUBLICATION, INC.; KATHY


      *
        This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
KALOUSEK, Realtor at Coldwell Banker;
DOES, 1-10; WELLS FARGO BANK,
N.A., as TRUSTEE for the
Certificateholders of Structured Asset
Mortgage Investments II, Inc., GreenPoint
MTA Trust 2006-AR2 Mortgage Pass-
Through Certificates Series 2006-AR2,
and WELLS FARGO NATIONAL
ASSOCIATION as TRUSTEE for
Structured Asset Mortgage Inves;
KAITLIN PRESTON, Individually, and as
employee of MCCARTHY AND
HOLTHUS LLP; (or successors);
ASHLEY BROOKE HENNESSEE;
SELECT PORTFOLIO SERVICING,
INC.; FIRST AMERICAN TITLE
COMPANY NATIONWIDE POSTING
AND PUBLICATION; SAMUEL
KOUNGRES, individually; BOULET
LOVAN, individually, and as an employee
of Quality Loan Service Corporation;
LIQUENDA ALLOTEY, individually;
JAMES C. MORRIS, individually;
STACY SPOHN, individually;
STARLENE STARLING; MARIE
SOBERAN, individually; SHELLEY
O’MALLEY, an individual;
GREENPOINT MTA TRUST 2006 AR2
MORTGAGE PASS THROUGH
CERTIFICATES SERIES 2006 AR2,

            Defendants-Appellees.


                 Appeal from the United States District Court
                     for the Central District of California
                  Jesus G. Bernal, District Judge, Presiding

                                      2
                          Submitted September 22, 2021**
                             San Francisco, California

Before: FERNANDEZ, SILVERMAN, and N.R. SMITH, Circuit Judges.

      Charlie and Brenda Orea (the Oreas) appeal pro se from the district court’s

judgment dismissing their second amended complaint with prejudice. They

alleged a variety of federal and California claims against multiple defendants

arising from the foreclosure of the mortgage securing their residence and the

subsequent sale of the property. We affirm.

      The district court did not abuse its discretion in dismissing the Oreas’ second

amended complaint, which spanned more than ninety pages of text and 540 pages

of exhibits, for violating Federal Rule of Civil Procedure 8(a). See Nevijel v. N.

Coast Life Ins. Co., 651 F.2d 671, 673 (9th Cir. 1981); see also United States v.

Hinkson, 585 F.3d 1247, 1261–62 (9th Cir. 2009) (en banc); Fed. R. Civ. P. 41(b).

That complaint was so lengthy, rambling, confusing, and disorganized that “one

cannot determine . . . who is being sued, for what relief, and on what theory.”

McHenry v. Renne, 84 F.3d 1172, 1178 (9th Cir. 1996); see also id. at 1177–78;




      **
         The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
                                          3
Von Poppenheim v. Portland Boxing & Wrestling Comm’n, 442 F.2d 1047, 1049

(9th Cir. 1971).1

      Likewise, we perceive no abuse of discretion in the district court’s dismissal

of the action with prejudice. See Nevijel, 651 F.2d at 673; see also United States

ex rel. Cafasso v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1058 (9th Cir.

2011). The district court properly accounted for the Oreas’ pro se status2: it had

already granted the Oreas leave to amend their first amended complaint and

provided guidance to remedy the pleading’s deficiencies, but the Oreas failed to

follow that advice. See Nevijel, 651 F.2d at 674. The district court had no

obligation to further assist them in drafting an adequate statement of their claims.

See Bias v. Moynihan, 508 F.3d 1212, 1219 (9th Cir. 2007); see also Byrd v.

Maricopa Cnty. Sheriff’s Dep’t, 629 F.3d 1135, 1140 (9th Cir. 2011) (en banc).

Moreover, the district court reasonably concluded that further leave to amend

would be futile in light of the Oreas’ persistent inability to draft a complaint



      1
        We decline to consider the Oreas’ newly-minted argument that the district
court should have sifted through each of their twenty-nine claims sua sponte. See
Crawford v. Lungren, 96 F.3d 380, 389 n.6 (9th Cir. 1996). We also do not
consider the Oreas’ argument in their reply brief that the district court erred by
allowing one defendant to substitute its attorney. See id.; see also Smith v. Marsh,
194 F.3d 1045, 1052 (9th Cir. 1999).
      2
          Jacobsen v. Filler, 790 F.2d 1362, 1364–65, 1364 n.4 (9th Cir. 1986).
                                           4
compliant3 with the Federal Rules. See Cafasso, 637 F.3d at 1058–59; see also

Von Poppenheim, 442 F.2d at 1054. The Oreas’ continuing failure on appeal to

specify how they would remedy those deficiencies only bolsters the reasonableness

of that conclusion.

      AFFIRMED.




      3
          See Ghazali v. Moran, 46 F.3d 52, 54 (9th Cir. 1995) (per curiam).
                                           5